PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/558,572
Filing Date: 15 Sep 2017
Appellant(s): YU et al.



__________________
Andrew Ritter
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/26/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A: The prior art fails to teach the features of claim 1
This argument is related to the claimed limitation (mapped to Fig. 1 of Adler) that the distal end (23) of the optical fiber (14) is flush against the proximal face (19) of the fiber cap (18), i.e. no gap between these elements (19 and 23).  While the drawings show a gap between these two elements in the drawings, when reading the reference, as a whole, it is clear that this gap is optional, i.e. not required.  
Applicant focuses their arguments solely on Par 0077 of Adler which discloses a gap of “about 0”.  Applicant has interpreted this as a rounding error that must include only values above 0, i.e. only non-zero numbers.  First, the examiner disagrees with this interpretation as it is well understood and generally accepted that unless stated otherwise a range always includes it endpoints, i.e. 0 is part of the disclosed range and therefore a gap of 0 is explicitly contemplated by Adler.  However, even if this is not the case, applicant has ignored Par 0070 of Adler that states “As shown, in one embodiment a gap is present between the fiber endface”.  The examiner has cited this paragraph/sentence in the Final rejection and applicant has failed to argue/address this 
Furthermore, applicant’s arguments are focused solely on Adler and not the combination, as a whole. It is emphasized that “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.”  While the examiner contends that Adler explicitly discloses no gap, the secondary reference Brekke also shows no gap; Brekke explicitly shows no gap between the optical fiber cladding 319 and surface 315; Fig. 22).  Therefore, both references in the combination explicitly teach no gap, as claimed.  

B: Hindsight: Sealed Cavity of Claims 22 and 31
In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Furthermore, while applicant argues hindsight, it actually seems as if applicant is attempting to argue “teaching away”.  The examiner will answer both the hindsight argument and the teaching away argument. 

Applicant argues that because Adler discusses specific limitations/issues with using TIR as a beam deflection mechanism (Par 0007) the modification of Adler to include a TIR beam deflection mechanism could only be based on hindsight and contrary to the teachings of Adler.  The examiner disagrees.  It is emphasized that Adler’s discussion of TIR merely mentions potential problems that CAN occur with TIR, specifically sealed cavities that provide the TIR, when used in certain environments/applications.  Furthermore, Adler’s own invention explicitly contemplates an embodiment with a sealed cavity filled with air (Par 0103).  Adler themselves, even after discussing potential drawbacks of using a sealed cavity, include an embodiment with a sealed cavity.  Therefore, the discussion in Par 0007 cannot be considered teaching away, as it is merely a discussion of preferred embodiments.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”; MPEP 2123.  Clearly, a POSITA would recognize that there are pros and cons to every type of beam directing mechanism and would choose the desired mechanism based on any number of factors, including the specific intended use/application of the device, manufacturing cost, efficiency, accuracy, engineering choice, etc.  While a sealed chamber filled with air 

C: Hindsight: Metal Cap of Claim 22
First and foremost, it is important to point out that Fig. 13 and its related discussion (Pars 0004-7) in applicant’s specification is admitted prior art.  Specifically, “FIG. 13 is a side cross-sectional view of an exemplary side-fire laser fiber 300 in accordance with the prior art, which is similar to that described in U.S. Pat. No. 7,909,817 issued to AMS Research Corporation, which is incorporated by reference herein in its entirety.” (Par 0004 of applicant’s specification).  The rejection makes it abundantly clear that the examiner is using applicant’s Fig. 13 and related discussion within the specification as admitted prior art (as related to US 7,909,817). Applicant has never once argued against this.  Therefore, the examiner maintains that this is a proper use of applicant admitted prior art; see MPEP 2129. 
To clarify the rejection, it is the examiner’s position that the claims do not require direct attachment of the metal cap to the optical fiber, and therefore the admitted prior art of Fig. 13 teaches the claimed limitation, as there is an indirect attachment between the fiber and the metal cap.  It is emphasized that applicant has never once argued against this interpretation.  Therefore, this position is being maintained.  
In addition, the rejection went a step further to state that even if direct attachment was required by the claims (which it is not), this is merely an obvious design choice as 
Applicant argues “the Office Action seems to take the position that without disclosing some criticality, Appellant cannot rebut the modification of Adler to include the metal cap of Griffin. The Office Action picks and chooses elements from the applied art that supports its position, and concludes, improperly, that the art teaches the asserted combination.”  With regards to criticality, it’s unclear where applicant has gotten that impression, as this has never once been expressed by the examiner.  Again, the lack of criticality mentioned in the rejection relates solely to the location of the attachment, not the inclusion of a metal cap (as a whole).  Regarding the “picking and choosing elements from the applied art” argument, this is part of the necessary/required 
As to the “no reasonable rationale” for further including a metal cap when a glass cap is already included, this is not persuasive as the prior art reference that is used to teach the metal cap (Fig. 13; admitted prior art) also has a glass cap (element that seals in air cavity 322), clearly demonstrating that even when a glass cap is already present additional protection is still necessary/desired. It is abundantly clear that the metal cap of Griffin is used for additional protection (not TIR, as purported by applicant’s arguments), as explicitly admitted by applicant themselves. “A metal cap 324 having a side port 326, through which the laser energy 310 is discharged, may be used to protect the distal end of the laser fiber” even when an additional glass cap is already present.  Therefore, including this metal cap in Adler/Brekke for the same exact reason, i.e. protection of the fiber, is considered obvious. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792      
                                                                                                                                                                                                  Conferees:
/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792

/AMANDA LAURITZEN MOHER/Primary Examiner, Training Quality Assurance Detailee                                                                                                                                                                                                      
                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.